Title: To John Adams from John Lyddiard, 20 July 1785
From: Lyddiard, John
To: Adams, John


          
            Honoured Sir
            Powerfull of 74 Guns July 20th. [1785]
          
          I hope you will Pardon my Boldness of Wrighting to you Itt is to Ask the Favour of you to Gett me my Discharge from a English Man of War, I am a Native of Boston in the Province of Messetucet Bay, New England, I Saild out of Boston in the Year of 1778 in a Brig of 16 Guns in the Continantal Servis Capt William Burk Commd and was Taken September 16th in the Same Year By Byron Fleet and was Sent on Bord the Experiment of 50 Guns, And I was forst to Stay in the English Servas against my will for the Said I was a Englishman and I thote I should Breake my hart, I Long to Gett my Discharge to Go to my Native Hoome I should have Gone Before had I Done Right When I was Paid of But I was a Strange to this Contery and I was Drawd in to Go whear I am now I have Got a Mother a Wife and Children in Boston and I Long to Gett to them, and I hearing that you was in London I made Bold to Apply to your Honour as Noing you Could Gett me my Discharg if your honour Pleased and I hope that you will for the Sake of my Famely, and I Shall be alway Bound to Pray for you
          From your Humble and / Obeidiant Servant
          
            John Lyddiard
          
          
            PC if your honour Please to Wright to me you may Derect to me on Bord his Majesty Ship Powerfull of 74 Guns Amor[s?]e Plymouth
          
        